*537The evidence establishes that respondent’s possession of medical records provided it with actual notice of the pertinent facts underlying petitioner’s claim and that respondent would not be substantially prejudiced by petitioner’s delay in serving the notice of claim (see De La Cruz v New York City Health & Hosps. Corp., 13 AD3d 130 [2004]; Matter of McMillan v City of New York, 279 AD2d 280 [2001]; General Municipal Law § 50-e [5]; cf. Williams v Nassau County Med. Ctr., 6 NY3d 531 [2006]). Contrary to respondent’s argument, the delay will not prejudice its defense due to an inability to reconstruct events. Concur— Mazzarelli, J.P., Sweeny, DeGrasse, Freedman and AbdusSalaam, JJ.